


 
 
EXHIBIT 10.4.5
BLUE NILE, INC.
RESTRICTED STOCK UNIT GRANT NOTICE - EMPLOYEE
(2004 EQUITY INCENTIVE PLAN)


Blue Nile, Inc. (the “Company”), pursuant to the Company's 2004 Equity Incentive
Plan (the “Plan”), hereby awards to Participant a Restricted Stock Unit Award
covering the number of restricted stock units (the “Restricted Stock Units”) set
forth below (the “Award”). The Award is subject to all of the terms and
conditions as set forth in this Restricted Stock Unit Grant Notice (the
“Notice”), the 2004 Equity Incentive Plan (the “Plan”), the Restricted Stock
Unit Award Agreement (the “Award Agreement”), and the Company's Trading Policy.
Capitalized terms not explicitly defined herein but defined in the Plan or the
Award Agreement will have the same definitions as in the Plan or the Award
Agreement. In the event of any conflict between the terms of the Award and the
Plan, the terms of the Plan will control.
Participant:
                                                                        
Date of Grant:    
                                                                        
Vesting Commencement Date:     
                                                                        
Number of Restricted Stock Units:
                                                                        

Vesting Schedule:
•
25% of the Restricted Stock Units shall vest on the one year anniversary of the
Vesting Commencement Date, and



•
the remaining 75% will vest in equal installments every three (3) months over
the next 36 months, subject to Participant's Continuous Service with the Company
through each such vesting date.



Each installment of RSUs that vests hereunder is a “separate payment” for
purposes of Treasury Regulations Section 1.409A-2(b)(2).
Delivery Schedule: Subject to any change on a Capitalization Adjustment, one
share of Common Stock will be issued for each RSU that vests at the time set
forth in Section 3 of the Award Agreement.
Additional Terms/Acknowledgements: Participant's signature below or online
acceptance (if applicable) indicates that Participant has read and agrees to be
bound by the terms of this Notice, the Award Agreement, the Plan, and the
Company's Trading Policy. Participant further agrees that as of the Date of
Grant, this Notice, Award Agreement, the Plan, and the Company's Trading Policy,
set forth the entire understanding between Participant and the Company regarding
the Award and supersede all prior oral and written agreements on the terms of
the Award, with the exception of (i) awards previously granted and delivered to
Participant under the Plan, and (ii) if applicable to Participant, (A) the terms
of any written offer letter or employment agreement entered into between the
Company and Participant that specifically provides for accelerated vesting of
compensatory equity awards, (B) the terms of any applicable Company change of
control severance plan, and (C) any required compensation recovery provisions
under applicable laws or regulations. By accepting this Award, Participant
consents to receive documents by electronic delivery and to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.






--------------------------------------------------------------------------------




            
BLUE NILE, INC.    
PARTICIPANT
By:                                                                               
                                                                                          
Signature
Signature
 
 
Title:                                                                           
Date:                                                                                  
 
 
Date:                                                                           
 
 
 



The Award Agreement; the Plan; the 2004 Equity Incentive Plan Prospectus; the
Trading Policy; and the Company's most recent Annual Report and Proxy Statement
for the Annual Meeting of Stockholders are located in the Human Resources
section of Blue Nile's Intranet. Participant may also request a hard copy of any
of these documents from the Human Resources Department.




